United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
P.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Omaha, NE, Employer
_________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1439
Issued: January 23, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JURISDICTION
On June 22, 2012 appellant filed a timely appeal of a May 9, 2012 merit decision of the
Office of Workers’ Compensation Programs (OWCP) which affirmed a January 20, 2012
decision denying his claim for a recurrence. Pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a recurrence of
disability beginning October 21 through November 1, 2011 causally related to his accepted
condition.
FACTUAL HISTORY
On March 28, 2011 appellant, then a 46-year-old clerk, filed an occupational disease
claim for a repetitive motion injury to the right shoulder and arm. He had engaged in repetitive
motions for the past 24 years. Appellant became aware of his condition on February 1, 2011.
1

5 U.S.C. § 8101 et seq.

On July 15, 2011 OWCP accepted his claim for a right rotator cuff tear. On August 26, 2011
appellant underwent a right shoulder arthroscopy with acromioplasty and a right shoulder rotator
cuff repair. He stopped working on that date, and was paid wage-loss compensation for
temporary total disability from August 26 through October 9, 2011.
On October 7, 2011 Dr. Michael J. Morrison, a Board-certified orthopedic surgeon and
treating physician, released appellant to return to work on October 10, 2011 with no use of his
right arm to reach, lift or carry at or above shoulder level. Appellant returned to work for eight
hours a day in a modified capacity on October 11, 2011.
In an October 20, 2011 report, Dr. Morrison advised that appellant was seven weeks
postsurgery from his rotator cuff repair of the right shoulder. He provided examination findings
and stated that appellant was “regaining range of motion on a progressive basis.” Appellant had
regained almost full passive flexion and passive abduction to about 150 degrees. Dr. Morrison
recommended a home overhead pulley system for passive stretching and home strengthening
exercises. He placed appellant “at four hours a day with no use of his right arm to lift, squeeze
or grip.” Dr. Morrison also completed a duty status report. He noted that appellant’s hours were
reduced to four hours a day and prescribed medication.
On October 22, 2011 appellant filed a Form CA-7 claiming compensation for the period
October 8 through 21, 2011. He explained that he returned to work on October 21, 2011 to light
duty for four hours a day on the advice of his treating physician.
In a November 4, 2011 report, Dr. Morrison noted that appellant had regained excellent
range of motion and his strength was returning nicely. He explained that appellant’s only
limitation was internal rotation. Dr. Morrison released appellant to work effective November 4,
2011 for eight hours per day with no lifting greater than 25 pounds from ground level to waist
level.
Appellant returned to light-duty work for eight hours a day with modifications on
November 4, 2011.
On November 5, 2011 appellant filed a Form CA-7 claim for compensation for the period
October 22 through November 4, 2011.
In a letter dated November 18, 2011, OWCP advised appellant that it received his claim
for compensation for the periods October 8 to November 4, 2011. It noted that it processed
payment for 16 hours of wage-loss compensation for the dates of October 8 and 9, 2011. OWCP
also advised appellant that he would receive a payment for wage-loss compensation on
November 4, 2011, for one hour for attendance at a medical appointment. Appellant was advised
that OWCP was unable to pay compensation for four hours on October 21, 2011 or for 36 hours
from October 22 through November 1, 2011. OWCP further advised him of the medical
evidence needed to substantiate his claim for wage-loss compensation. It allotted appellant 30
days to submit evidence to substantiate his claim.
In a letter dated November 30, 2011, appellant disagreed with OWCP regarding his
claimed compensation.

2

By decision dated January 20, 2012, OWCP denied appellant’s claim for wage-loss
compensation for the period October 21 through November 1, 2011.
On February 6, 2012 appellant requested a review of the written record. In a February 6,
2012 report, Dr. Morrison noted that appellant was requesting disability compensation for four
hours on October 21, 2011 and for 36 hours from October 22 to November 1, 2011. He
explained that appellant required increased pain medication which had the potential to alter his
mental status, therefore, he believed it was safer for appellant to only work four hours per day
versus full time. In a treatment note of the same date, Dr. Morrison indicated that appellant was
doing well. He stated that appellant had full extension and abductions, and some slight cuff
weakness, but was pleased with the overall result of his surgery and wished to return to gainful
employment without restriction. Dr. Morrison opined that appellant reached maximum medical
improvement.
OWCP received additional treatment notes from Dr. Morrison dated
November 30, 2011 and April 8, 2012.
By decision dated May 9, 2012, an OWCP hearing representative affirmed the
January 20, 2012 decision, finding that appellant had not established that he sustained a
recurrence of disability for the period October 21 through November 1, 2011.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition resulting from a previous injury or
illness without an intervening cause or a new exposure to the work environment that caused the
illness. It can also mean an inability to work that takes place when a light-duty assignment made
specifically to accommodate an employee’s physical limitations due to his or her work-related
injury or illness is withdrawn or when the physical requirements of such an assignment are
altered so that they exceed his or her established physical limitations.2
An individual who claims a recurrence of disability resulting from an accepted
employment injury has the burden of establishing that the disability is related to the accepted
injury. This burden requires furnishing medical evidence from a physician who, on the basis of a
complete and accurate factual and medical history, concludes that the disabling condition is
causally related to the employment injury and who supports that conclusion with sound medical
reasoning.3
OWCP’s procedures require that in cases where recurrent disability for work is claimed
within 90 days or less from the first return to duty, the attending physician should describe the
duties which the employee cannot perform and the demonstrated objective medical findings that
form the basis for the renewed disability for work.4
2

J.F., 58 ECAB 124 (2006); 20 C.F.R. § 10.5(x).

3

Dennis E. Twardzik, 34 ECAB 536 (1983); Max Grossman, 8 ECAB 508 (1956); 20 C.F.R. § 10.104.

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.6(a) and (b)
(September 2003).

3

An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor his belief that his condition was aggravated by his employment is sufficient to
establish causal relationship.5
ANALYSIS
In the instant case, appellant returned to light-duty work for eight hours per day on
October 11, 2011. He subsequently claimed wage-loss compensation for these reduced hours for
the period October 21 through November 1, 2011. Thus, appellant claimed that he suffered a
recurrence of disability beginning October 21, 2011, when he stopped working the full-time,
modified-duty position within 90 days of his first return to duty. There is no evidence that the
nature of the light-duty work provided by the employer changed or that it was no longer
available.
Appellant provided several reports from Dr. Morrison. In his February 6, 2012 report,
Dr. Morrison addressed the period beginning October 21 through November 1, 2011. He
explained that appellant required “increased pain medication which had the potential of altering
his mental status, therefore we felt it was safer for him to only work four hours per day versus
full time.” The Board notes, while Dr. Morrison addressed the period commencing October 21
through November 1, 2011 and noted the reason he reduced the number of hours that appellant
could work, he did not address particular examination findings that supported the need for
increased pain medication and reduced work hours. This is especially important as he previously
noted in his October 7, 2011 report that appellant could work eight hours of modified work daily.
Dr. Morrison did not provide any findings or rationale to support an objective worsening of his
condition, and what specific duties of the full-time, modified-duty position the claimant could
not perform on a full-time basis. Thus, this report is of limited probative value. In his
October 20, 2011 report, Dr. Morrison provided examination findings and indicated that he
would place appellant “at four hours a day with no use of his right arm to lift, squeeze or grip.”
He also completed a duty status report and noted that appellant’s hours were reduced to four
hours per day and prescribed medication. However, Dr. Morrison did not offer any explanation
of the objective findings that necessitated the reduction of appellant’s work hours.6 In his
November 4, 2011 report, he released appellant to work eight hours per day within certain
restrictions, but he did not address why appellant was unable to work full-time modified duties
from October 21 through November 1, 2011. Consequently, the reports of Dr. Morrison contain
insufficient explanation to establish that appellant’s claimed disability from October 21 through
November 1, 2011 is attributable to his accepted condition.
Appellant did not submit any other medical evidence supporting a worsening of his
accepted condition which substantiated work-related disability during the claimed period.
Consequently, he has not met his burden of proof in establishing his claim for a recurrence of
disability.

5

Walter D. Morehead, 31 ECAB 188 (1986).

6

See supra note 4.

4

On appeal, appellant argues that his condition only began to improve after he worked half
days. He also noted that other coworkers who had rotator cuff tears took longer than him to
recover. As noted above, the medical evidence does not contain the information needed to
support the period of disability as it did not contain demonstrated objective medical findings that
form the basis for the renewed disability for work.
Appellant may submit evidence or argument with a written request for reconsideration
within one year of this merit decision pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605
through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a recurrence
of disability beginning October 21 through November 1, 2011 causally related to his February 1,
2011 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the May 9, 2012 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 23, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

